Exhibit 10.10

PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT is made and entered into as of March 16, 2009 (as
may be amended from time to time in accordance with the terms set forth herein,
this “Agreement”) by and among the following parties:

(a) The undersigned beneficial owners of, or holders of investment authority
over (subject to the addendum attached hereto) (each, a “Consenting Noteholder,”
and collectively, the “Consenting Noteholders”), the (i) 8% Senior Notes due
2014 (the “8% Notes”) issued by Primus Telecommunications Holding, Inc.
(“Holding”) and guaranteed by Primus Telecommunications Group, Incorporated
(“Group”), (ii) 5% Exchangeable Senior Notes due 2010 (the “5% Notes,” and
together with the 8% Notes, the “Holding Notes”) issued by Holding and
guaranteed by Group, and/or (iii) 14  1/4% Senior Secured Notes due 2011 (the
“IHC Second Lien Notes”) issued by Primus Telecommunications IHC, Inc. (“IHC”)
and guaranteed by Group, Holding and certain other subsidiaries of Group (the
Holding Notes and the IHC Second Lien Notes referred to in clauses (i), (ii) and
(iii) collectively referred to as the “Notes”); and

(b) Group, Holding, IHC and Primus Telecommunications International, Inc.
(“PTII”) (Group, Holding, IHC and PTII collectively, the “Debtors”) (the
Debtors, each of the foregoing Consenting Noteholders and any subsequent person
that becomes a party hereto as a Consenting Noteholder (pursuant to the Joinder
attached hereto as Exhibit B), a “Party,” and collectively, the “Parties”).

RECITALS

WHEREAS, each Consenting Noteholder is the beneficial holder of a Claim, as that
term is defined in section 101(5) of title 11 of the United States Code (each, a
“Claim,” and collectively, the “Claims”);

WHEREAS, the Debtors have determined that a prompt restructuring concerning or
impacting, inter alia, the Notes and related Claims evidenced thereby pursuant
to the terms of this Agreement and the term sheet attached hereto as Exhibit C
(the “Plan Term Sheet”) would be in the best interests of its creditors and
shareholders (such restructuring being, the “Restructuring”);

WHEREAS, the Parties intend to implement the Restructuring through a confirmed
plan of reorganization under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”), the form and substance of which shall be reasonably
satisfactory to the Debtors and the holders of more than a majority of the
aggregate outstanding principal amount of the Claims held by each of (i) the
Consenting Noteholders that hold the Holding Notes (the “Requisite Holding
Noteholders”) and (ii) the Consenting Noteholders that hold the IHC Second Lien
Notes (the “Requisite Second Lien Noteholders”);

WHEREAS, in order to implement the Restructuring, the Debtors have agreed,
subject to the terms and conditions of this Agreement, (i) to prepare and file
(a) a plan of reorganization that is consistent in all material respects with
this Agreement and the Plan Term Sheet, and which shall be in form and substance
reasonably acceptable to the Requisite Holding Noteholders and the Requisite
Second Lien Noteholders (such plan of reorganization together



--------------------------------------------------------------------------------

with all exhibits thereto, the “Plan”) in cases filed under chapter 11 of the
Bankruptcy Code by the Debtors (the “Chapter 11 Cases”) and (b) a disclosure
statement that is consistent in all material respects with the terms of the Plan
and the Restructuring, and which shall be in form and substance reasonably
acceptable to the Requisite Holding Noteholders and the Requisite Second Lien
Noteholders (the “Disclosure Statement”), and (ii) to use commercially
reasonable efforts to have the Disclosure Statement approved and the Plan
confirmed by the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to an order confirming the Plan which shall be
in form and substance reasonably acceptable to the Requisite Holding Noteholders
and the Requisite Second Lien Noteholders (the “Confirmation Order”);

WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with regard to the Restructuring;

WHEREAS, each Consenting Noteholder has reviewed, or has had the opportunity to
review, this Agreement and the Plan Term Sheet with the assistance of
professional legal advisors of its own choosing; and

WHEREAS, each Consenting Noteholder desires to support and vote to accept the
Plan, and the Debtors desire to support and pursue the Plan, in each case
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the Parties agree as follows:

AGREEMENT

Section 1. Agreements of the Consenting Noteholders.

 

1.1 Ownership.

Each Consenting Noteholder represents, severally and not jointly that, as of the
date hereof:

 

  (a) it is the legal owner, beneficial owner and/or holder of investment
authority over, and has the full power to vote, dispose of and compromise, the
aggregate principal amount of each series of Notes set forth opposite such
Consenting Noteholder’s name on the signature pages hereof, and the registered
holder and the custodial party for such Consenting Noteholder’s Notes are set
forth on Exhibit A hereto (which Exhibit A shall remain confidential unless
disclosure is required by court order or such Consenting Noteholder consents);
and

 

  (b) to the actual knowledge of such Consenting Noteholder, there are no other
Claims of which it is the legal owner, beneficial owner and/or investment
advisor relating to the Debtors unless such Consenting Noteholder does not
possess the full power to vote and dispose of such Claims.

 

2



--------------------------------------------------------------------------------

1.2 Voting by Consenting Noteholders.

As long as a Termination Event (as defined herein) has not occurred, or has
occurred but has been duly waived or cured in accordance with the terms hereof,
and provided that each Consenting Noteholder has been properly solicited
pursuant to sections 1125 and 1126 of the Bankruptcy Code, each Consenting
Noteholder agrees (x) to cast all votes to which it is entitled with respect to
its Claims in favor of the Plan in accordance with the voting procedures
described in the Disclosure Statement and all other solicitation materials
distributed in connection therewith; (y) to the extent such election is
available, not elect on its ballot to preserve Claims in respect of the Notes,
if any, that such Consenting Noteholder may own that may be affected by any
releases provided for under the Plan; and (z) not withdraw or revoke its
acceptance unless the Plan is modified in any respect in a manner inconsistent
with the Plan Term Sheet (other than modifications that are immaterial to such
Consenting Noteholder), or this Agreement is terminated in accordance with its
terms. Anything in this Agreement to the contrary notwithstanding, each
Consenting Noteholder hereby acknowledges and agrees that all Notes owned by
such Consenting Noteholder are subject to the terms and conditions of this
Agreement (whether or not such Notes are listed and/or described on Exhibit A
hereto or Annex II to a Joinder Agreement) and no Consenting Noteholder shall be
permitted to exclude any portion of its Notes from the terms of this Agreement.

 

1.3 Support of Plan.

 

  (a) Support of the Restructuring. As long as a Termination Event has not
occurred, or has occurred but has been duly waived or cured in accordance with
the terms hereof, each of the Consenting Noteholders agrees that, by having
executed and become party to this Agreement, it will instruct its counsel to
take, or instruct its counsel to cause to be taken, all actions reasonably
necessary to facilitate, encourage or otherwise support the Restructuring and
the transactions contemplated by the Plan Term Sheet, and that it otherwise will
not take, or cause to be taken, directly or indirectly, any action opposing,
inconsistent with, or that would otherwise delay the consummation of the
Restructuring or the transactions contemplated by the Plan Term Sheet. Without
limiting the generality of the foregoing, and subject to the last paragraph of
this Section 1.3(a), each Consenting Noteholder agrees that it will,

 

  (i) not directly or indirectly seek, solicit, participate in, support or vote
in favor of any other plan, termination of the Debtors’ exclusive right to file
and solicit acceptances of a plan of reorganization, sale, proposal or offer of
dissolution, winding up, liquidation, reorganization, merger or restructuring of
the Debtors that would reasonably be expected to prevent, delay or impede the
restructuring of the Debtors as contemplated by the Plan Term Sheet, the Plan or
any other document filed in connection with confirming the Plan that is not
inconsistent with this Agreement or the Plan Term Sheet (collectively, an
“Alternative Transaction”);

 

  (ii)

not directly or indirectly (i) engage in, continue or otherwise participate in
any negotiations regarding any Alternative Transaction, (ii) enter into a

 

3



--------------------------------------------------------------------------------

 

letter of intent, memorandum of understanding, agreement in principle or other
agreement relating to any Alternative Transaction or (iii) withhold, withdraw,
qualify or modify its approval or recommendation of this Agreement, the Plan,
the Plan Term Sheet, or the Restructuring;

 

  (iii) [Intentionally Deleted]

 

  (iv) not oppose the Debtors’ request for the entry of customary “first day”
orders, so long as such “first day” orders are in form and substance reasonably
acceptable to the Requisite Holding Noteholders and the Requisite Second Lien
Noteholders (“the “First Day Orders”);

 

  (v) support entry of an order approving the Disclosure Statement;

 

  (vi) support confirmation of the Plan and entry by the Bankruptcy Court of the
Confirmation Order;

 

  (vii) support the release provisions contained in the Plan;

 

  (viii) execute and deliver customary letter(s), in form and substance
reasonably acceptable to the Debtors, for distribution to holders of the Notes,
stating that such Consenting Noteholder supports and has committed to vote to
approve the Plan;

 

  (ix) not object to or otherwise commence any proceeding opposing or proposing
to alter any of the terms of this Agreement, the Plan Term Sheet, the Disclosure
Statement or the Plan; and

 

  (x) not knowingly encourage any other entity to object to, delay, impede,
appeal or take any other action, directly or indirectly, to interfere with the
implementation of the Plan.

Anything in this Section 1.3(a) or elsewhere in this Agreement to the contrary
notwithstanding, nothing contained herein or in the Plan Term Sheet shall:
(A) limit the ability of a Consenting Noteholder to consult with other
Consenting Noteholders or the Debtors; (B) limit the rights of a Consenting
Noteholder under any applicable bankruptcy, insolvency, foreclosure or similar
proceeding (including the Chapter 11 Cases), including, without limitation,
appearing as a party in interest in any matter to be adjudicated concerning the
Debtors or any of their respective assets or properties so long as such
appearance and the positions advocated in connection therewith are not
materially inconsistent with the Consenting Noteholder’s obligations hereunder;
(C) limit the ability of a Consenting Noteholder to sell or enter into any
transactions in connection with the Notes or any other Claims of such Consenting
Noteholder, subject to Section 1.5 hereof; or (D) limit the rights of any
Consenting Noteholder under the indenture or any other documents or agreements
governing or evidencing the Notes or other Claims of such Consenting Noteholder
(collectively, the “Note Documents”), or constitute a waiver or amendment of any
provision of any of the Note Documents.

 

4



--------------------------------------------------------------------------------

  (b) Agreement to Forbear. Each Consenting Noteholder agrees that until this
Agreement has been terminated in accordance with the terms herein, it shall not
(i) take any action or otherwise pursue any right or remedy under the Note
Documents, including claims against any non-Debtor issuer, guarantor or
otherwise liable party under the Note Documents, or (ii) initiate or at the
instruction of such Consenting Noteholder have initiated on its behalf, any
litigation or proceeding of any kind with respect to the Holding Notes or the
IHC Second Lien Notes, including actions against any non-Debtor issuer,
guarantor or otherwise liable party under the Note Documents, other than to
enforce this Agreement.

 

  (c) Committee Matters. Notwithstanding anything contained in this Agreement to
the contrary, (i) the Parties shall be permitted to become members of, and
interact with, any committee of creditors appointed in the Chapter 11 Cases (a
“Committee”) and (ii) if a Consenting Noteholder is appointed to, and serves on
a Committee, the terms of this Agreement shall not be construed to limit the
Consenting Noteholder’s exercise of its fiduciary duties solely in its role as a
member of such Committee, and any exercise of such fiduciary duties shall not be
deemed to constitute a breach of the terms of this Agreement; provided, however,
that serving as a member of such Committee shall not relieve such Consenting
Noteholder (in its capacity as a Consenting Noteholder and not in its capacity
as a member of such Committee) of its obligations under this Agreement unless
such obligations are inconsistent with its duties as a member of a Committee;
provided, further, that nothing in this Agreement shall be construed as
requiring any Consenting Noteholder to serve on any Committee.

 

1.4 Further Acquisition of Claims.

Nothing in this Agreement shall be deemed to limit or restrict the ability or
right of a Consenting Noteholder to acquire any additional Notes (“Additional
Notes”) or other claims against or interests in the Debtors or any affiliates of
the Debtors; provided, however, that in the event a Consenting Noteholder
acquires any such Additional Notes (or other claims or interests) after the date
hereof, such Additional Notes (and any other claims or interests) shall
immediately upon such acquisition become subject to the terms of this Agreement.
Notwithstanding the foregoing, each Consenting Noteholder, as applicable,
acknowledges and agrees that it remains subject to and bound by any standstill
or similar provisions (“Standstill Provisions”) contained in any confidentiality
agreement (each, a “Confidentiality Agreement”) executed by the Debtors (or any
one of them), on the one hand, and such Consenting Noteholder, on the other, in
accordance with the terms of such Confidentiality Agreement unless such
Standstill Provisions have been terminated or expired in accordance with the
terms of the Confidentiality Agreement.

 

1.5 Transfer of Claims, Interests and Securities.

Each of the Consenting Noteholders hereby agrees, for so long as this Agreement
has not been terminated (such period, the “Restricted Period”), not to directly
or indirectly, (i) sell, assign, transfer, pledge, hypothecate or otherwise
dispose of any of its Notes or Claims or any option, right or interest (voting,
participation or otherwise) therein or (ii) grant any proxies,

 

5



--------------------------------------------------------------------------------

deposit any of its Notes in a voting trust or enter into a voting agreement with
respect to any of its Notes or Claims (each such transfer, a “Transfer”),
provided, however, that, notwithstanding the foregoing, and subject to the
Standstill Provisions (if any) contained in any existing Confidentiality
Agreement that have not been terminated or expired in accordance with the terms
of such Confidentiality Agreement, a Consenting Noteholder may Transfer its
Notes or Claims if (a) the transferee thereof is a Consenting Noteholder or
(b) if the transferee thereof is not a Consenting Noteholder, (i) executes and
delivers to the Debtors a Joinder and (ii) delivers such Joinder to Group before
the close of five (5) business days after the relevant Transfer (each such
transferee becoming, upon the Transfer, a Consenting Noteholder hereunder).
Group, Holding and IHC, as appropriate, shall promptly acknowledge any such
Transfer in writing and provide a copy of that acknowledgement to the
transferor. By their acknowledgement of the relevant Transfer, Group, Holding
and IHC, as appropriate, shall be deemed to have acknowledged that their
obligations to the Consenting Noteholders hereunder shall be deemed to
constitute obligations in favor of the relevant transferee as a Consenting
Noteholder hereunder.

 

1.6 Representations of the Consenting Noteholders.

Each Consenting Noteholder represents, severally and not jointly that, as of the
date hereof:

 

  (a) it has full power to vote, dispose of and compromise the aggregate
principal amount of its Claims;

 

  (b) such Consenting Noteholder, or the holder for whom it acts as investment
advisor or manager, is either (i) a “Qualified Institutional Buyer” as defined
in Rule 144A promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) an “Accredited Investor” (as such term is defined in
subparagraph (1), (2), (3) or (7) of Rule 501 promulgated under the Securities
Act);

 

  (c) the financial situation of such Consenting Noteholder is such that it can
afford to bear the economic risk of holding the Distributable New Equity and
Holding Warrants (as such terms are defined in the Plan Term Sheet)
(collectively, the “New Securities”);

 

  (d) the knowledge and experience of such Consenting Noteholder in financial
and business matters is such that it, together with its advisors, is capable of
evaluating the merits and risks of the investment in the New Securities;

 

  (e) such Consenting Noteholder understands that the New Securities are a
speculative investment that involve a high degree of risk of loss of its
investment therein, that there may be substantial restrictions on the
transferability of the New Securities and, accordingly, it may not be possible
to liquidate such Consenting Noteholder’s investment;

 

  (f) in making its decision to invest in the New Securities hereunder, such
Consenting Noteholder has relied upon independent investigations made by such
Consenting Noteholder and, to the extent believed by such Consenting Noteholder
to be appropriate, such Consenting Noteholder’s representatives, including such
Consenting Noteholder’s own professional, tax and other advisors;

 

6



--------------------------------------------------------------------------------

  (g) such Consenting Noteholder and its representatives, if any, have received
and reviewed this Agreement and all exhibits hereto, and have been given the
opportunity to examine all documents and to ask questions of, and to receive
answers from, Group, Holding and IHC and their representatives concerning the
terms and conditions of the investment in the New Securities;

 

  (h) it has been advised by Group that (i) the offer and sale of the New
Securities has not been registered under the Securities Act, (ii) the offer and
sale of the New Securities is intended to be exempt from registration pursuant
to section 1145 of the Bankruptcy Code, and (iii) there is no established market
for the New Securities and such a public market for the New Securities may not
be established in the foreseeable future; and

 

  (i) it is familiar with Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

Section 2. Agreements of the Debtors.

 

2.1 Implementation of the Plan.

To implement the Plan Term Sheet, the Debtors hereby agree to use their
commercially reasonable efforts to:

 

  (a) effectuate and consummate the Restructuring on the terms contemplated by
this Agreement, the Plan Term Sheet and the Plan;

 

  (b) file the Plan and the Disclosure Statement with the Bankruptcy Court on or
before 5 days after the date on which the Debtors file the Chapter 11 Cases with
respect to the Restructuring in the Bankruptcy Court (the “Petition Date”), or
such later date as may be mutually agreed upon by Group and by each of (i) the
Requisite Holding Noteholders and (ii) the Requisite Second Lien Noteholders
(the “Filing Date”);

 

  (c) obtain entry by the Bankruptcy Court of an order approving the Disclosure
Statement on or before 40 days following the Filing Date, or such later date as
may be mutually agreed upon by Group and by each of (i) the Requisite Holding
Noteholders and (ii) the Requisite Second Lien Noteholders;

 

  (d) solicit the requisite acceptances of the Plan in accordance with section
1125 of the Bankruptcy Code on or before 75 following the Filing Date, or such
later date as may be mutually agreed upon by Group and by each of (i) the
Requisite Holding Noteholders and (ii) the Requisite Second Lien Noteholders;

 

7



--------------------------------------------------------------------------------

  (e) move the Bankruptcy Court to enter the Confirmation Order on or before 90
days following the Filing Date, or such later date as may be mutually agreed
upon by Group and by each of (i) the Requisite Holding Noteholders and (ii) the
Requisite Second Lien Noteholders; and

 

  (f) take no actions materially inconsistent with this Agreement, the Plan Term
Sheet and the Plan or the expeditious confirmation and consummation of the Plan;

provided, however, that the Debtors shall have distributed such documents
referenced in this Section 2.1 (which shall include the Plan, the Disclosure
Statement and the Confirmation Order), the First Day Orders, and any documents,
motions and orders that are material to the Restructuring and the Chapter 11
Cases, and which shall not include any documents, motions and orders that are
immaterial or primarily covering case administration issues, and afforded
reasonable opportunity for comment and review to the respective legal and
financial advisors for the Consenting Noteholders in advance of any filing
thereof. The Debtors shall not seek to implement any transaction or series of
transactions that would effect a restructuring of the Debtors on terms other
than the terms set forth in this Agreement and the Plan Term Sheet.

 

2.2 The Debtors’ Fiduciary Obligations.

Notwithstanding anything to the contrary contained in this Agreement:

 

  (a) any directors or officers of the Company (in such person’s capacity as a
director or officer of the Company) may take any action to the extent such
person reasonably believes (after consultation with outside legal counsel) such
action is required to comply with his or her fiduciary obligations under
applicable law (including but not limited to any obligations to creditors, after
consultation with such creditors and good faith consideration of such creditors’
position), and such action shall not be deemed to constitute a breach of the
terms of this Agreement.

 

  (b) the Debtors may terminate their obligations under this Agreement by
written notice to the Consenting Noteholders if the Debtors, in good faith
exercise of their business judgment, and after consulting with outside counsel,
determine that there is a sufficient risk of non-performance by the Debtors with
respect to the financial obligations contemplated under the Plan Term Sheet and
the Plan such that the Plan is no longer in the best interests of the Debtors’
estates.

Section 3. Plan Term Sheet.

The Plan Term Sheet is incorporated herein by reference and is made part of this
Agreement. Each of the Debtors and the Consenting Noteholders has reviewed, or
has had the opportunity to review, the Plan Term Sheet and, by signing below,
agrees and acknowledges that it is acceptable to and is approved by such Debtor
or Consenting Noteholder. Capitalized terms used herein without definition shall
have the meanings ascribed to any such terms in the Plan Term Sheet, and
capitalized terms used in the Plan Term Sheet without definition shall have the
meanings ascribed to any such terms in this Agreement. The general terms and
conditions of the Restructuring are set forth in the Plan Term Sheet; provided,
however, that the Plan Term Sheet

 

8



--------------------------------------------------------------------------------

is supplemented by the terms and conditions of this Agreement. In the event of
any inconsistencies between the terms of this Agreement and the Plan Term Sheet,
the Plan Term Sheet shall govern.

Section 4. Mutual Representations and Warranties.

Each of (i) the Consenting Noteholders, severally and not jointly, represents
and warrants to the Debtors and (ii) the Debtors, jointly and severally,
represent and warrant to the Consenting Noteholders that the following
statements, as applicable, are true, correct and complete as of the date hereof:

 

4.1 Power and Authority.

It has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement, the Plan Term Sheet and the Plan.

 

4.2 Due Organization.

Any Party that is not a natural person is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and that it
otherwise has the requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

 

4.3 Enforceability.

Subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, and
Section 8.7 hereof, this Agreement is a legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.4 No Consent or Approval.

Except as expressly provided in this Agreement, no consent or approval is
required by any other entity in order for such Party to carry out the provisions
of this Agreement.

 

4.5 Authorization.

The execution and delivery by such Party of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
action on its part.

 

4.6 Execution.

This Agreement has been duly executed and delivered by such Party.

 

9



--------------------------------------------------------------------------------

4.7 Governmental Consents.

The execution, delivery and performance by such Party of this Agreement does not
and shall not require any registration or filing with, consent or approval of,
or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except such filings as (i) are
identified in the Plan Term Sheet; (ii) may be necessary and/or required under
the federal securities laws; and (iii) in connection with the commencement of
the Chapter 11 Cases, the approval of the Disclosure Statement and entry of the
Confirmation Order.

 

4.8 No Conflicts.

The execution, delivery and performance of this Agreement by such Party does not
and shall not (a) violate any provision of law, rule or regulations applicable
to it or, as applicable, any of its subsidiaries; (b) with respect to a Party
that is not a natural person, violate its certificate of incorporation, bylaws
or other organizational documents or those of any of its subsidiaries; or
(c) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or, as applicable, any of its subsidiaries is a party, except to the
extent such contractual obligation relates to the filing of a case under the
Bankruptcy Code or any action taken in furtherance thereof or the solvency of
the Debtors.

 

Section 5. No Waiver of Participation and Preservation of Rights.

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair or restrict the
ability of each of the Parties to protect and preserve its rights, remedies and
interests, including, but not limited to, its Claims against any of the Debtors
or its full participation in the Chapter 11 Cases. Without limiting the
foregoing sentence in any way, if the transactions contemplated by this
Agreement or otherwise set forth in the Plan are not consummated as provided
herein, if a Termination Event occurs, or if this Agreement is otherwise
terminated for any reason, the Parties each fully reserve any and all of their
respective rights, remedies and interests and claims against the other Parties
hereto.

 

Section 6. Acknowledgement and Agreement.

 

  (a) This Agreement and the Plan Term Sheet and the transactions contemplated
herein and therein are the product of negotiations between the Parties and their
respective representatives. This Agreement is not and shall not be deemed to be
a solicitation of votes for the acceptance of a plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise. The
Debtors will not solicit acceptances of the Plan from any Consenting Noteholder
until the Consenting Noteholders have been provided with copies of a Disclosure
Statement approved by the Bankruptcy Court. Each Party further acknowledges that
no securities of any Debtor are being offered or sold hereby and that this
Agreement does not constitute an offer to sell or a solicitation of an offer to
buy any securities of any Debtor.

 

  (b) Subject to the terms and conditions set forth herein, the Parties agree to
negotiate in good faith all of the documents and transactions described in the
Plan Term Sheet and in this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7. Termination.

 

7.1 Termination Events.

The term “Termination Event,” wherever used in this Agreement, means any of the
following events (whatever the reason for such Termination Event and whether it
is voluntary or involuntary):

 

  (a) at 5:00 p.m. prevailing Eastern Time five (5) business days after the date
of this Agreement, if this Agreement has not been executed by the holders of at
least two-thirds (or a majority upon the consent of the Debtors) of the
outstanding principal amount of Claims held by each of (i) the holders that hold
the Holding Notes (the “Threshold Holding Noteholders”) and (ii) the holders
that hold the IHC Second Lien Notes (the “Threshold Second Lien Noteholders”).

 

  (b) the Plan or any subsequent Plan filed by the Debtors with the Bankruptcy
Court (or a Plan supported or endorsed by the Debtors) is not in a form and
substance that is reasonably satisfactory to each of (i) the Requisite Holding
Noteholders and (ii) the Requisite Second Lien Noteholders;

 

  (c) the Debtors shall not have (i) commenced the Chapter 11 Cases in the
Bankruptcy Court on or prior to March 16, 2009, or (ii) filed the Plan and
Disclosure Statement with the Bankruptcy Court on or prior to the Filing Date;

 

  (d) the Disclosure Statement is not approved on or before 60 days following
the Filing Date, or such later date as may be mutually agreed upon by Group and
by each of (i) the Requisite Holding Noteholders and (ii) the Requisite Second
Lien Noteholders;

 

  (e) the Confirmation Order, in form and substance reasonably satisfactory to
the Debtors and each of (i) the Requisite Holding Noteholders and (ii) the
Requisite Second Lien Noteholders, confirming the Plan is not entered on or
before 90 days following the Filing Date, or such later date as may be mutually
agreed upon by Group and by each of (i) the Requisite Holding Noteholders and
(ii) the Requisite Second Lien Noteholders;

 

  (f) the effective date of the Plan shall not have occurred on or before 120
days following the Filing Date, or such later date as may be mutually agreed
upon by Group and by each of (i) the Requisite Holding Noteholders and (ii) the
Requisite Second Lien Noteholders;

 

  (g) the Bankruptcy Court shall not have entered an interim order approving the
use of cash collateral or otherwise approving the Debtors’ use of cash to fund
the chapter 11 cases within 15 days of the Petition Date, or such later date as
may be mutually agreed upon by Group and by each of (i) the Requisite Holding
Noteholders and (ii) the Requisite Second Lien Noteholders;

 

11



--------------------------------------------------------------------------------

  (h) any of the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code;

 

  (i) the Bankruptcy Court shall enter an order in any of the Chapter 11 Cases
appointing (i) a trustee under chapter 7 or chapter 11 of the Bankruptcy Code,
(ii) a responsible officer or (iii) an examiner, in each case with enlarged
powers relating to the operation of the business (powers beyond those set forth
in subclauses (3) and (4) of Section 1106(a)) under Section 1106(b) of the
Bankruptcy Code;

 

  (j) any of the Chapter 11 Cases are dismissed;

 

  (k) the Confirmation Order is reversed on appeal or vacated;

 

  (l) any Party has breached any material provision of this Agreement or the
Plan Term Sheet and such breach has not been duly waived or cured in accordance
with the terms hereof after a period of five (5) days following written notice
to the breaching party;

 

  (m) any court or governmental authority shall enter a final, non-appealable
judgment or order declaring this Agreement or any material portion hereof to be
unenforceable or enjoining the consummation of a material portion of the
transactions contemplated hereby;

 

  (n) the Debtors shall withdraw the Plan or publicly announce their intention
not to support the Plan, or propose a reorganization or plan under the
Bankruptcy Code other than the Plan;

 

  (o) the Debtors inform the Consenting Noteholders in writing of their
determination, under Section 2.2 hereof, that there is a sufficient risk of
non-performance by the Debtors with respect to the financial obligations
contemplated under the Plan such that the Plan contemplated by the Plan Term
Sheet is no longer in the best interests of the Debtors’ estates;

 

  (p) the occurrence, prior to the Petition Date, of an “Event of Default” as
defined in and under any indenture or other Note Documents governing the Notes,
in each case, which is not waived pursuant to the terms of, or remains uncured
for the applicable period under, the relevant indenture or other Note Documents;

 

  (q) the Debtors lose the exclusive right to file and solicit acceptances of a
plan of reorganization;

 

  (r) any final definitive documents evidencing the Restructuring, or the
transactions contemplated by the Plan Term Sheet (the “Definitive Documents”),
including any modification or amendment thereof, provides for any terms that are
not, in whole or in part, consistent in any material respect with all or any
portion of the Plan Term Sheet and is not otherwise reasonably satisfactory in
all respects to each of (i) the Requisite Holding Noteholders and (ii) the
Requisite Second Lien Noteholders;

 

12



--------------------------------------------------------------------------------

  (s) the Debtors file any motion or pleading with the Bankruptcy Court that is
not consistent in any material respect with this Agreement or the Plan Term
Sheet and such motion or pleading has not been withdrawn prior to the earlier of
(i) two (2) business days of the Debtors receiving notice that such motion or
pleading is inconsistent with this Agreement or the Plan Term Sheet and
(ii) entry of an order of the Bankruptcy Court approving such motion;

 

  (t) the Bankruptcy Court grants relief that is inconsistent with this
Agreement or the Plan Term Sheet in any material respect;

 

  (u) the commencement of an avoidance action affecting the rights of any
Consenting Noteholder by the Debtors or the commencement of such an action by
any other party; or

 

  (v) subject to the execution of an appropriate and otherwise reasonable
confidentiality agreement, the failure by the Debtors to provide to the
Consenting Noteholders and their advisors, including Stroock & Stroock & Lavan
LLP, and Andrews Kurth LLP (i) reasonable access to the books and records of the
Debtors and (ii) reasonable access to the respective management and advisors of
the Debtors for the purposes of evaluating the Debtors’ respective business
plans and participating in the plan process with respect to the Restructuring.

The foregoing Termination Events are intended solely for the benefit of the
Debtors and the Consenting Noteholders; provided that neither the Debtors nor
any Consenting Noteholder may seek to terminate this Agreement based upon a
material breach or a failure of a condition (if any) in this Agreement arising
out of its own actions or omissions. Upon a termination of this Agreement, the
provisions of this Agreement (other than this Section 7.1) shall become null and
void and have no further force or effect, and there shall be no continuing
liability or obligation of any Party hereunder, except that no such termination
shall relieve any Party from liability for its breach or non-performance of its
obligations hereunder prior to the date of such termination. If this Agreement
has been terminated in accordance with this Section 7.1 at a time when
permission of the Bankruptcy Court shall be required for a Consenting Noteholder
to change or withdraw (or cause to change or withdraw) its vote to accept the
Plan, the Debtors shall not oppose any attempt by such Consenting Noteholder to
change or withdraw (or cause to change or withdraw) such vote at such time.

 

7.2 Termination Event Procedures.

 

  (a) Upon the occurrence of a Termination Event pursuant to Section 7.1(b)
hereof, either: (i) the Requisite Holding Noteholders and/or (ii) the Requisite
Second Lien Noteholders shall have the right to terminate this Agreement and the
Plan Term Sheet by giving written notice to the other Parties, only if the
occurrence of the Termination Event has not been waived or cured after a period
of five (5) days following written notice.

 

13



--------------------------------------------------------------------------------

  (b) Upon the occurrence of a Termination Event pursuant to Section 7.1(l)
hereof, either (i) the Debtors, (ii) the Requisite Holding Noteholders and/or
(iii) the Requisite Second Lien Noteholders shall have the right to terminate
this Agreement and the Plan Term Sheet, as to themselves, by giving written
notice thereof to the other Parties.

 

  (c) Upon the occurrence of a Termination Event contemplated by clauses (h),
(i), (j), (k), (m), (n) or (o) of Section 7.1 hereof, this Agreement and the
Plan Term Sheet shall automatically terminate without further action.

 

  (d) Except as set forth in Sections 7.2(a), (b) and (c) hereof, upon the
occurrence of a Termination Event, this Agreement and the Plan Term Sheet shall
automatically terminate without further action unless no later than three
(3) business days after the occurrence of any such Termination Event, the
occurrence of such Termination Event is waived in writing by each of (i) the
Requisite Holding Noteholders and (ii) the Requisite Second Lien Noteholders.
The Parties hereby waive any requirement under section 362 of the Bankruptcy
Code to lift the automatic stay thereunder (the “Automatic Stay”) in connection
with giving any such notice (and agree not to object to any non-breaching Party
seeking to lift the Automatic Stay in connection with giving any such notice, if
necessary). Any such termination (or partial termination) of this Agreement
shall not restrict the Parties’ rights and remedies for any breach of this
Agreement by any Party, including, but not limited to, the reservation of rights
set forth in Section 5 hereof.

If this Agreement terminates pursuant to the occurrence of a Termination Event
as provided herein, with respect to either the Consenting Noteholders holding
the Holding Notes or the Consenting Noteholders holding the IHC Second Lien
Notes, the class of noteholders to which this Agreement has not terminated
(either the Consenting Noteholders holding the Holding Notes or the Consenting
Noteholders holding the IHC Second Lien Notes), can elect to terminate this
Agreement as to themselves by delivering written notice to the Debtors within
thirty (30) days of the occurrence of the Termination Event.

 

7.3 Consent to Termination.

In addition to the Termination Events set forth in Section 7.1 hereof, this
Agreement may be terminated by mutual agreement of the Debtors and by each of
(i) the Requisite Holding Noteholders and (ii) the Requisite Second Lien
Noteholders.

Section 8. Miscellaneous Terms.

 

8.1 Binding Obligation; Assignment.

 

  (a)

Binding Obligation. Subject to the provision of sections 1125 and 1126 of the
Bankruptcy Code, this Agreement is a legally valid and binding obligation of the
Parties and their respective successors and assigns, other than a trustee or
similar representative appointed in the Chapter 11 Cases, enforceable in
accordance with its terms, and shall inure to the benefit of the Parties and
their respective

 

14



--------------------------------------------------------------------------------

 

successors and assigns. Nothing in this Agreement, express or implied, shall
give to any entity, other than the Parties and their respective successors and
assigns, any benefit or any legal or equitable right, remedy or claim under this
Agreement. The agreements, representations, warranties, covenants and
obligations of the Consenting Noteholders contained in this Agreement are, in
all respects, several and not joint.

 

  (b) Assignment. No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other entity except as provided for herein.

 

8.2 Further Assurances.

The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements and
understandings of the Parties set forth in this Agreement.

 

8.3 Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.

 

8.4 Governing Law.

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK). By its execution and delivery of this Agreement, each of the Parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in either a state or federal court of competent jurisdiction in the
State of New York (County of New York). By execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably accepts and submits
itself to the nonexclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to jurisdiction in either a state or
federal court of competent jurisdiction in the State of New York (County of New
York), upon the commencement of the Chapter 11 Cases, each of the Parties hereto
hereby agrees that, if the Chapter 11 Cases are pending, the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

 

15



--------------------------------------------------------------------------------

8.5 Complete Agreement, Interpretation and Modification.

 

  (a) Complete Agreement. This Agreement, the Plan Term Sheet and the other
agreements, exhibits and other documents referenced herein and therein
constitute the complete agreement between the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between or among the Parties with respect thereto, provided, however, that, to
the extent not terminated or expired by its terms, each Confidentiality
Agreement and each indenture and other Note Document shall survive this
Agreement and shall continue to be in full force and effect in accordance with
its terms irrespective of the terms hereof.

 

  (b) Interpretation. This Agreement is the product of negotiation by and among
the Parties. Any Party enforcing or interpreting this Agreement shall interpret
it in a neutral manner. There shall be no presumption concerning whether to
interpret this Agreement for or against any Party by reason of that Party having
drafted this Agreement, or any portion thereof, or caused it or any portion
thereof to be drafted.

 

  (c) Modification of this Agreement and the Plan Term Sheet. This Agreement,
including any exhibits or supplements hereto, may not be modified, amended or
supplemented and a Termination Event may not be waived except in a writing
signed by the Debtors and by each of (i) the Requisite Holding Noteholders and
(ii) the Requisite Second Lien Noteholders who are not then in breach hereof;
provided, however, that any modification of, or amendment or supplement to, this
Section 8.5(c) shall require the written consent of all of the Parties.

 

8.6 Execution of this Agreement;

This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.

 

8.7 Effectiveness.

This Agreement shall become effective and binding upon each of the Parties that
have executed and delivered counterpart signature pages hereto, if and only if,
this Agreement has been executed and delivered by the Threshold Holding
Noteholders and the Threshold Second Lien Noteholders; provided, however, that
signature pages executed by Consenting Noteholders shall be delivered to
(a) other Consenting Noteholders in a redacted form that removes such Consenting
Noteholders’ holdings of the Notes and (b) the Debtors and advisors to the
Consenting Noteholders in an unredacted form.

 

8.8 Specific Performance.

The Parties hereto acknowledge and agree that money damages would not be an
adequate remedy for any breach of the terms of this Agreement and, accordingly,
the Parties hereto agree

 

16



--------------------------------------------------------------------------------

that each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

 

8.9 Settlement Discussions.

This Agreement and the Restructuring are part of a proposed settlement of a
dispute among the Parties. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.

 

8.10 Survival.

Each of the Parties acknowledges and agrees that this Agreement is being
executed in connection with negotiations concerning the Restructuring and in
contemplation of the possible commencement of the Chapter 11 Cases by the
Debtors. Accordingly, (i) the rights granted in this Agreement are enforceable
by each signatory hereto without approval of the Bankruptcy Court, (ii) the
exercise of such rights shall not violate the Automatic Stay provisions of the
Bankruptcy Code and (iii) subject to their respective fiduciary out, each Party
hereto hereby waives its right to assert a contrary position in the Chapter 11
Cases, if any, with respect to the foregoing.

 

8.11 Consideration.

The Debtors and each Consenting Noteholder hereby acknowledge that no
consideration, other than that specifically described herein and in the Plan
Term Sheet, shall be due or paid to the Consenting Noteholders for their
agreement to vote to accept the Plan in accordance with the terms and conditions
of this Agreement, other than the Debtors’ agreement to use commercially
reasonable efforts to obtain approval of the Disclosure Statement and to seek to
confirm the Plan in accordance with the terms and conditions of the Plan Term
Sheet.

 

8.12 Disclosure.

Until the commencement of the Chapter 11 Cases, and subject to the terms of any
Confidentiality Agreement, each of the Parties hereto (a) shall keep the terms
and existence of this Agreement, including the Plan Term Sheet, confidential and
(b) shall not, and shall cause its and its affiliates directors, officers,
partners, members, employees, agents, advisors, fiduciaries and other
representatives not to, without the prior written consent of the other Parties,
disclose such information in any manner whatsoever, in whole or in part;
provided, however, that the foregoing shall not prohibit any party from making
any filings or other disclosures that may be necessary and/or required under the
federal securities laws; and provided, further, that if such disclosure is so
required by law or regulation, the Debtors shall afford the Consenting
Noteholders a reasonable opportunity to review and comment upon any such
announcement or disclosure prior to the Debtors making such announcement or
disclosure. The foregoing shall not prohibit the Debtors from disclosing the
approximate aggregate holdings of Notes held by the Consenting Noteholders (but
not the identity of individual Consenting Noteholders and their holdings).

 

17



--------------------------------------------------------------------------------

8.13 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

 

  (a) If to the Debtors, to

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, Virginia 22102

Facsimile: (703) 902-2814

Attn: John F. DePodesta

With copies to

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive, Suite 1900

Chicago, Illinois 60606

Facsimile: (312) 407-0411

Attn: George Panagakis

and

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Facsimile: (213) 687-5600

Attn: Casey Fleck

 

  (b) If to a Consenting Noteholder or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Consenting Noteholder’s
signature (or as directed by any transferee thereof), as the case may be, with
copies to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Facsimile: (212) 806-6006

Attn: Kristopher M. Hansen

and

Attn: Lori E. Kata

and

 

18



--------------------------------------------------------------------------------

Andrews Kurth LLP

450 Lexington Avenue, 15th Floor

New York, NY 10017

Facsimile: (212) 850-2929

Attn: Paul N. Silverstein

and

Attn: Jonathan I. Levine

 

  (c) Any notice given by delivery, mail or courier shall be effective when
received. Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

 

8.14 Relationship Among Parties.

It is understood and agreed that no Consenting Noteholder has any duty of trust
or confidence in any form with any other Consenting Noteholder, and, except as
provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Noteholder may
trade in the Notes or other debt or equity securities of the Debtors without the
consent of the Debtors or any other Consenting Noteholder, subject to applicable
securities laws and the terms of this Agreement and any Confidentiality
Agreement (if applicable); provided further that no Consenting Noteholder shall
have any responsibility for any such trading by any other entity by virtue of
this Agreement. No prior history, pattern or practice of sharing confidences
among or between the Consenting Noteholders shall in any way affect or negate
this understanding and agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first written above.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:  

 

Name:   Title:   PRIMUS TELECOMMUNICATIONS HOLDING, INC. By:  

 

Name:   Title:   PRIMUS TELECOMMUNICATIONS IHC, INC. By:  

 

Name:   Title:   PRIMUS TELECOMMUNICATIONS INTERNATIONAL, INC. By:  

 

Name:   Title:  

 

20



--------------------------------------------------------------------------------

Accepted and agreed to by the

Consenting Noteholders (subject to the Addendum attached hereto) named below:

CONSENTING NOTEHOLDERS:

[NAME OF NOTEHOLDER]

 

By:  

 

Name:   Title:  

 

Address:  

 

 

 

 

 

Telephone:  

 

Facsimile:  

 

 

21



--------------------------------------------------------------------------------

Addendum. Application of this Agreement.

Notwithstanding anything to the contrary in this Agreement, this Agreement
applies only to the Credit Trading Group of J.P. Morgan Securities Inc. (the
“JPMSI Credit Trading Group”) in its capacity as a holder of the Notes and
related Claims and the JPMSI Credit Trading Group’s position in the Notes and
related Claims and, the term “Consenting Noteholder” means only the JPMSI Credit
Trading Group and such business unit’s position in the Notes and related Claims
and does not apply to (i) any Notes, related Claims, securities, loans, other
obligations or any other interests in the Debtors that may be held, acquired or
sold by, or any activities, services or businesses conducted or provided by, any
other group or business unit within, or affiliate of, J.P. Morgan Securities
Inc., (ii) any credit facilities to which JPMorgan Chase & Co. or any of its
affiliates (other than the JPMSI Credit Trading Group) (“Morgan”) is a party in
effect as of the date hereof, (iii) any new credit facility, amendment to an
existing credit facility, or debt or equity securities offering involving
Morgan, (iv) any direct or indirect principal activities undertaken by any
Morgan entity engaged in the venture capital, private equity or mezzanine
businesses, or portfolio companies in which they have investments, (v) any
ordinary course sales and trading activity undertaken by employees who not a
member of the deal team involved on a day to day basis in the discussions
regarding the Restructuring, (vi) any Morgan entity or business engaged in
providing private banking or investment management services or (vii) any Notes
or related Claims that may be beneficially owned by non-affiliated clients of
J.P. Morgan Securities Inc. Provided, further, that with respect to Section 4.8,
JMPSI Credit Trading Group is only making such representation and warranty on
its own business units’ behalf and not on the behalf of any affiliates or
subsidiaries thereof.

 

22



--------------------------------------------------------------------------------

EXHIBIT A

 

Claim

   Principal
Amount

5% Exchangeable Senior Notes due 2010

   $             

8% Senior Notes due 2014

   $             

14  1/4% Senior Secured Notes dues 2011

   $             

 

Held as Follows:

       

Amount/Security

     

Registered Holder

     

Custodian

 

   

 

   

 

 

   

 

   

 

 

   

 

   

 

 

23



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER

This Joinder to the Plan Support Agreement, dated as of March     , 2009, by and
among Primus Telecommunications Holding, Inc. (“Holding”), Primus
Telecommunications Group, Incorporated (“Group”), Primus Telecommunications IHC,
Inc. (“IHC”), Primus Telecommunications International, Inc. (“PTII”) and the
Consenting Noteholders signatory thereto (the “Agreement”), is executed and
delivered by [                                        ] (the “Joining Party”) as
of [                    ], 2009. Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, attached to this Joinder as Annex I (as the same may
be hereafter amended, restated or otherwise modified from time to time). The
Joining Party shall hereafter be deemed to be a “Consenting Noteholder” and a
“Party” for all purposes under the Agreement.

2. Representations and Warranties. With respect to the Notes set forth Annex II
hereto (which Annex II shall remain confidential unless disclosure is required
by court order or the Joining Party consents) and all related claims, rights and
causes of action arising out of or in connection with or otherwise relating to
such Notes, the Joining Party hereby makes the representations and warranties of
the Consenting Noteholders set forth in the Agreement to each other Party to the
Agreement.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

EXHIBIT C

Summary Of Principal Terms Of Proposed Plan Of Reorganization

(The “Plan Term Sheet”)

THE PLAN TERM SHEET AND SUMMARY IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES
OR SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN PURSUANT TO SECTION 1125 OF
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. THIS OUTLINE IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT
DISCUSSIONS AND IS ENTITLED TO PROTECTION PURSUANT TO FED. R. EVID. 408 AND ANY
SIMILAR RULE OF EVIDENCE. THE TRANSACTIONS DESCRIBED IN THIS OUTLINE ARE SUBJECT
IN ALL RESPECTS TO, AMONG OTHER THINGS, THE AGREEMENT OF THE CONSENTING
NOTEHOLDERS, ENTRY INTO AN APPROPRIATE PLAN SUPPORT AGREEMENT, DEFINITIVE
DOCUMENTATION, INCLUDING THE PLAN, APPROPRIATE DISCLOSURE MATERIAL AND RELATED
DOCUMENTS.

 

Term

  

Description

Proposed Filing Entities    Primus Telecommunications Group, Incorporated, (the
“Company” or “Group”), Primus Telecommunications Holding, Inc. (“Holding”),
Primus Telecommunications IHC, Inc. (“IHC”), and Primus Telecommunications
International, Inc. (“PTII”). To the extent necessary, the Company may determine
to file the U.S. operating subsidiaries solely to cure bankruptcy-related
defaults (including any defaults arising from a change of control of the Debtors
as a result of the transactions consummated in the chapter 11 cases. Plan
Proponent    Group, Holding, IHC, and PTII as debtors and debtors-in-possession
in jointly administered chapter 11 cases Filing Venue    United States
Bankruptcy Court for the District of Delaware

CLASSIFICATION, IMPAIRMENT, AND TREATMENT OF CLAIMS

 

Claims

  

Impairment

  

Treatment

Administrative Claims    N/A    All allowed administrative claims shall be paid
in full in cash or upon such other terms as the Company and the holder thereof
may agree. Priority Tax Claims    N/A    To the extent applicable, all Priority
Tax Claims shall be paid in full in cash over a term not longer than six years
after the assessment.



--------------------------------------------------------------------------------

Claims

  

Impairment

  

Treatment

Class 1

 

Holding Secured Term Loan

   Unimpaired    The Holding Secured Term Loan shall be reinstated, provided
that the terms of the reinstated Holding Secured Term Loan may be improved,
subject to the consent of the Requisite Holding Noteholders and the Requisite
Second Lien Noteholders, which consent shall not be unreasonably withheld;
provided further that if the holders of the Holding Secured Term Loan contest
this treatment, the Debtors reserve the right to impair such claims, subject to
the consent of the Requisite Holding Noteholders and the Requisite Second Lien
Noteholders, which consent shall not be unreasonably withheld.

Class 2

 

Other Priority Claims

   Unimpaired    To the extent applicable, all Other Priority Claims shall be
reinstated or paid in full in cash on the Effective Date.

Class 3

 

IHC Second Lien Notes

   Impaired    Holders of IHC Second Lien Notes shall receive their (a) pro rata
share of $123,471,201 of Second Lien Notes, subject to certain modifications
described below, (b) pro rata share of 50% of Distributable New Equity1 of
Reorganized Group,2 and (c) all reasonable fees, expenses and disbursements of
their counsel, Andrews Kurth LLP (which shall be deemed a “Professional” in this
Plan Term Sheet).

Class 4

 

Holding Notes (8% Notes, 5% Notes)

   Impaired    Holders of Holding Notes shall receive their (a) pro rata share
of 50% of Distributable New Equity of Reorganized Group, (b) pro rata share of
Class 4 Warrants, with the terms described below, and (c) all reasonable fees,
expenses and disbursements of their counsel, Stroock & Stroock & Lavan LLP
(which shall be deemed a “Professional” in this Plan Term Sheet).

Class 5

 

Group Notes (Step Up Convertible Debentures, 3 3/4% Notes, 12 3 /4% Notes)

   Impaired    Holders of Group Notes shall receive their pro rata share of
Class 5 Warrants, with the terms described below.

Class 6

 

General Unsecured Claims

   Unimpaired    General Unsecured Claims shall be unimpaired and paid in the
ordinary course of business.

 

1

“Distributable New Equity” shall mean the New Equity of Reorganized Group
reserved for distribution to holders of IHC Second Lien Notes and Holding Notes
on account of their claims, and shall not include (i) the 4% of new equity of
Reorganized Group for distribution to management through the management
compensation plan (ii) the new equity of Reorganized Group for distribution to
management through the exercise of any warrants distributed to management,
(iii) the new equity of Reorganized Group to be issued on account of exercise of
the warrants distributed to holders of Class 4 and Class 5 claims, and (iv) the
new equity of Reorganized Group to be issued on account of exercise of the CVRs
distributed to holders of Class 8 claims. Except for the 4% of new equity of
Reorganized Group to be distributed to management as described in clause (i) of
the immediately preceding sentence, no other shares of capital stock of
Reoganized Group will be issued or outstanding on the effective date of the
Plan.

2

“Reorganized Group” shall mean Group from and after the effective date of the
Plan.

 

2



--------------------------------------------------------------------------------

Claims

  

Impairment

  

Treatment

Class 7

 

Intercompany Claims

   Unimpaired    Intercompany Claims shall be reinstated, as appropriate.

Class 8

 

Existing Common Stock

   Impaired   

Holders of Existing Common Stock shall receive their pro rata share of
contingent value rights (“CVRs”) to receive up to approximately 15% of the
Fully-diluted Equity Shares3 of Reorganized Group after the Enterprise Value4 of
Reorganized Group, as determined semi-annually on predetermined dates (each a
“Valuation Date”) in accordance with note 4 infra, until the shares underlying
the CVRs are fully-distributed, reaches or exceeds $700 million, however, in no
case shall the distribution of the shares underlying the CVRs lower the recovery
for the IHC Second Lien Notes, Holding Notes or Group Notes to less than the
recovery to each respective note prior to the distribution of the CVRs. All
newly created equity value, once the Enterprise Value of Reorganized Group
exceeds $700 million will be distributed pro-rata to the holders of CVRs until
the aggregate of all equity distributed to the holders of CVRs equals 15% of the
total equity of Reorganized Group. The CVRs will expire on the 10th anniversary
of the effective date of the Plan, if not previously distributed. Once the
conditions are met for the distribution of the shares underlying the CVRs, the
shares underlying CVRs shall be deemed to be distributed without any payment or
consideration.

 

The CVRs shall not entitle the holder thereof to vote or receive dividends or to
be deemed the holder of capital stock or any other securities of Reorganized
Group which may at any time be distributable thereunder for any purpose, nor
shall the CVRs confer upon the holder thereof (in its capacity as a holder of
the CVRs) any of the rights of a stockholder of Reorganized Group (including
appraisal rights, any right to vote for the election of directors or upon any
matter submitted to stockholders of Reorganized Group at any meeting thereof, or
to receive notice of meetings, or to receive dividends or subscription rights or
otherwise).

Class 9

 

Interests in Holding and IHC Debtors

   Unimpaired    The holders of interests in the Holding, IHC and PTII Debtors
shall retain their interests in the Holding, IHC and PTII Debtors.

 

3

“Fully-diluted Equity Shares” shall mean all equity shares of Reorganized Group,
including (i) Distributable New Equity, (ii) the new equity for distribution to
management through the exercise of any warrants, (iii) the new equity to be
issued on account of exercise of the warrants distributed to holders of Class 4
and Class 5 claims, and (iv) the new equity to be issued on account of exercise
of the CVRs distributed to holders of Class 8 claims.

4

“Enterprise Value” shall mean, in the case where Reorganized Group’s common
stock is listed on a national exchange, the market capitalization of Reorganized
Group plus the face value of any funded debt, minority interest, capital leases
and preferred stock of Reorganized Group and its subsidiaries less the value of
any excess cash and cash equivalents of Reorganized Group and its subsidiaries.
Otherwise, if the Reorganized Group’s common stock is not listed on a national
exchange, the Enterprise Value will be determined by an independent valuation
firm selected by Reorganized Group every six months beginning January 1, 2010
(with the cost of such independent valuation firm to be borne by Reorganized
Group).

 

3



--------------------------------------------------------------------------------

Claims

  

Impairment

  

Treatment

Class 10

 

Other Interests

   Impaired    Other interests, options, warrants, call rights, puts, awards, or
other agreements to acquire existing common stock in Group shall be canceled;
the holders thereof will receive no distribution under the Plan and are deemed
to reject the Plan.

 

4



--------------------------------------------------------------------------------

MEANS FOR IMPLEMENTATION OF THE PLAN

 

Term

  

Description

Management Compensation   

4% of the new equity of Reorganized Group shall be issued to senior management
in the form of restricted stock units on temporal and performance-based vesting
terms to be mutually agreed upon by the Debtors, Requisite Holding Noteholders
(as defined in the Plan Support Agreement to which this Plan Term Sheet is
attached), and the Requisite Second Lien Noteholders (as defined in the Plan
Support Agreement to which this Plan Term Sheet is attached) and set forth on an
exhibit to the Plan.

 

Warrants equal to 6% of the sum of the Distributable New Equity of Reorganized
Group plus the 4% of new equity of Reorganized Group for distribution to
management through the management compensation plan. Such warrants shall be
non-transferable subject to anti-dilution protections (including (i) adjustments
for stock splits, stock dividends, recapitalizations and similar events, and
(ii) weighted-average adjustments for issuances of equity and equity-linked
securities at prices below the Fair Market Value5 of Reorganized Group’s common
stock (it being understood that for purposes of determining the price at which
any such equity or equity-linked securities are issued, any customary
underwriting discounts and commissions, liquidity discounts reasonably
determined in good faith by the board, placement fees or other similar expenses
incurred by Reorganized Group in connection with the issuance thereof shall not
be taken into account)). The exercise price of each such warrant shall be equal
to the per share price of New Equity in Reorganized Group upon the effective
date of the Plan, which will be the grant date of the warrants, based on the
Reorganized Group entities having an aggregate Enterprise Value of $375 million.
Such warrants will have a 10 year term and may be exercised, at the option of
the holder, on a cashless basis at such time as the per share equity value
equals or exceeds 150% of the exercise price, as determined in accordance with
note 4 infra. Upon exercise of a warrant on a cashless basis, the holder will be
entitled to receive the number of shares equal to the difference between the
value of the New Equity of Reorganized Group and the exercise price. The
warrants shall be distributed and vest on terms to be mutually agreed upon by
the Debtors, Requisite Holding Noteholders, and the Requisite Second Lien
Noteholders and set forth on an exhibit to the Plan.

 

The compensation, cash bonus targets, and severance policies shall remain those
that were effective as of December 31, 2008, subject to the continued approval
of the New Board (as defined below).

Board of Directors    There will be an initial board of directors of Reorganized
Group (the “New Board”), which will consist of 5 directors, consisting of: (a)
the current CEO of Group, (b) the current Executive Vice President of Group, (c)
one member appointed by the holders of the Class 4 Claims, (d) one member
appointed by the holders of the Class 3 Claims, and (e) one member jointly
appointed by the holders of the Class 3 Claims and the Class 4 Claims, after
consultation with the Debtors.

 

5

“Fair Market Value” shall mean, as of any date of determination, (a) in the case
where Reorganized Group’s common stock is listed on a national exchange, the
volume weighted average price for sales of the common stock, as reported by
Bloomberg, L.P., for the period of ten (10) consecutive trading days ending on
such date of determination and (b) in the case where Reorganized Group’s common
stock is not listed on a national exchange, as may be reasonably determined by
the New Board in good faith.

 

5



--------------------------------------------------------------------------------

Term

  

Description

Certificate Of Incorporation    Reorganized Group will adopt revised by-laws and
a revised certificate of incorporation. Terms of Reinstated IHC Second Lien
Notes    $123,471,201 principal amount of IHC Second Lien Notes to be reinstated
with no changes to the indenture or Intercreditor Agreement governing the IHC
Second Lien Notes; provided, however, that the indenture governing the IHC
Second Lien Notes shall be modified as reflected in the supplemental indenture
attached as an exhibit hereto. Public Listing    Upon the effective date of the
Plan, Existing Common Stock of Reorganized Group shall be deregistered and the
new common stock of Reorganized Group shall not be registered; provided,
however, that the New Board of Reorganized Group shall take all actions
necessary for the new common stock of Reorganized Group to be quoted on the
OTCBB (the “Pink Sheets”), including complying with all applicable requirements
of the Pink Sheets with respect to non-reporting companies; provided, further,
that the New Board of Reorganized Group may consider seeking a public listing on
a national exchange for the new common stock of Reorganized Group.

 

6



--------------------------------------------------------------------------------

Term

  

Description

Terms Of Class 4 Warrants (warrants for Holding Notes)   

The following three series of Class 4 Warrants shall be issued on the effective
date of the plan of reorganization, pro rata, to holders of Class 4 Claims;

 

a) Warrants to receive up to 10% of the sum of the Distributable New Equity of
Reorganized Group plus the 4% of new equity of Reorganized Group for
distribution to management through the management compensation plan with a
strike price equivalent to the per share price of New Equity in Reorganized
Group upon the effective date of the Plan, which will be the grant date of the
warrants, based on the Reorganized Group entities having an aggregate Enterprise
Value of $375 million.

 

b) Warrants to receive up to 10% of the sum of the Distributable New Equity of
Reorganized Group plus the 4% of new equity of Reorganized Group for
distribution to management through the management compensation plan with a
strike price equivalent to the per share price of New Equity in Reorganized
Group upon the effective date of the Plan, which will be the grant date of the
warrants, based on the Reorganized Group entities having an aggregate Enterprise
Value of $425 million.

 

c) Warrants to receive up to 10% of the sum of the Distributable New Equity of
Reorganized Group plus the 4% of new equity of Reorganized Group for
distribution to management through the management compensation plan with a
strike price equivalent to the per share price of New Equity in Reorganized
Group upon the effective date of the Plan, which will be the grant date of the
warrants, based on the Reorganized Group entities having an aggregate Enterprise
Value of $475 million.

 

The Class 4 Warrants shall be detachable, subject to anti-dilution protections
(including (i) adjustments for stock splits, stock dividends, recapitalizations
and similar events, and (ii) weighted-average adjustments for issuances of
equity and equity-linked securities at prices below the Fair Market Value of
Reorganized Group’s common stock (it being understood that for purposes of
determining the price at which any such equity or equity-linked securities are
issued, any customary underwriting discounts and commissions, liquidity
discounts reasonably determined in good faith by the board, placement fees or
other similar expenses incurred by Reorganized Group in connection with the
issuance thereof shall not be taken into account)), and may be exercised, at the
option of the holder, on a cashless basis (x) at such time as the per share
equity value equals or exceeds 150% of the exercise price, as determined in
accordance with note 4 infra or (y) upon a change of control or registration of
securities. Upon exercise of the Class 4 Warrants on a cashless basis, the
holder will be entitled to receive the number of shares equal to the difference
between the value of the New Equity of Reorganized Group and the exercise price.

 

The Class 4 Warrants shall expire on the 5th anniversary of the effective date
of the Plan, if not previously exercised. The Class 4 Warrants may be exercised
from time to time, in whole or in part, until the expiration thereof.

 

7



--------------------------------------------------------------------------------

Term

  

Description

Terms Of Class 5 Warrants (warrants for Group Notes)   

The following Class 5 Warrants shall be issued on the effective date of the plan
of reorganization, pro rata, to holders of Class 5 Claims;

 

Warrants to receive up to 15% of the sum of the Distributable New Equity of
Reorganized Group plus the 4% of new equity of Reorganized Group for
distribution to management through the management compensation plan with a
strike price equivalent to the per share price of New Equity in Reorganized
Group upon the effective date of the Plan, which will be the grant date of the
warrants, based on the Reorganized Group entities having an aggregate Enterprise
Value of $550 million.

 

The Class 5 Warrants shall be detachable, subject to anti-dilution protections
(including (i) adjustments for stock splits, stock dividends, recapitalizations
and similar events, and (ii) weighted-average adjustments for issuances of
equity and equity-linked securities at prices below the Fair Market Value of
Reorganized Group’s common stock (it being understood that for purposes of
determining the price at which any such equity or equity-linked securities are
issued, any customary underwriting discounts and commissions, liquidity
discounts reasonably determined in good faith by the board, placement fees or
other similar expenses incurred by Reorganized Group in connection with the
issuance thereof shall not be taken into account)), and may be exercised, at the
option of the holder, on a cashless basis (x) at such time as the per share
equity value equals or exceeds 150% of the exercise price, as determined in
accordance with note 4 infra or (y) upon a change of control or registration of
securities. Upon exercise of the Class 5 Warrants on a cashless basis, the
holder will be entitled to receive the number of shares equal to the difference
between the value of the New Equity of Reorganized Group and the exercise price.

 

The Class 5 Warrants shall expire on the 5th anniversary of the effective date
of the Plan, if not previously exercised. The Class 5 Warrants may be exercised
from time to time, in whole or in part, until the expiration thereof.

UNEXPIRED LEASES AND EXECUTORY CONTRACTS

 

Term

  

Description

Assumed And Rejected Contracts    Unless otherwise provided in the Plan or
listed on an exhibit to the Plan, all executory contracts and unexpired leases
as to which any of the Debtors is a party shall be deemed automatically assumed
in accordance with the provisions and requirements of sections 365 and 1123 of
the Bankruptcy Code as of the Effective Date of the Plan. Cure Payments For
Executory Contracts And Unexpired Leases    Any party to an Executory Contract
or Unexpired Lease that wishes to assert that Cure is required as a condition to
assumption shall file a proposed cure claim within forty-five days after entry
of the Confirmation Order, after which the Debtors shall have forty-five days to
file any objections thereto.

 

8



--------------------------------------------------------------------------------

ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIMS

 

Term

  

Description

Professional Claims    Subject to the Holdback Amount, on the Effective Date,
the Debtors or Reorganized Debtors shall pay all amounts owing to Professionals
for all outstanding amounts payable relating to prior periods through the
Effective Date in accordance with section 1129(a)(4) of the Bankruptcy Code. In
order to receive payment on the Effective Date for unbilled fees and expenses
incurred through the Confirmation Date, the Professionals shall estimate fees
and expenses due for periods that have not been billed as of the Confirmation
Date and shall deliver such estimate to the Debtors and the United States
Trustee. Section 503 Claims    Any Person who requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases
pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code must file an
application with the clerk of the Bankruptcy Court on or before the 45th day
after the Effective Date (the “503 Deadline”), and serve such application on
counsel for the Debtors, and the Statutory Committees and as otherwise required
by the Bankruptcy Court and the Bankruptcy Code on or before the 503 Deadline,
or be forever barred from seeking such compensation or expense reimbursement. As
set forth above in the Sections entitled “Class 3 IHC Second Lien Notes” and
“Class 4 Holding Notes,” Andrews Kurth LLP and Stroock & Stroock & Lavan LLP
shall be treated as Professionals under the terms of this Plan Term Sheet;
provided, however, that Reorganized Group will support any applications of each
of Andrews Kurth LLP on behalf of the ad hoc group of holders of IHC Second Lien
Notes, and Stroock & Stroock & Lavan LLP on behalf of the ad hoc group of
holders of Holding Notes, for allowance and payment of fees and expenses
incurred pursuant to section 503(b) of the Bankruptcy Code. Other Administrative
Claims    All other requests for payment of an Administrative Claim must be
filed, in substantially the form of the Administrative Claim Request Form
attached as an exhibit to the Plan, with the Claims Agent and served on counsel
for the Debtors no later than 45 days after the Effective Date.

RELEASES AND RELATED PROVISIONS

 

Term

  

Description

Released Parties    “Released Parties” means, collectively, (i) all officers of
each of the Debtors, all members of the boards of directors of each of the
Debtors, and all employees of each of the Debtors, in each case in such
respective capacities, as of the date of the commencement of the hearing on the
Disclosure Statement, (ii) all noteholders party to the Plan Support Agreement
to which this Plan Term Sheet is attached, (iii) all Professionals, (iv) the
Indenture Trustees, and (v) with respect to each of the above-named Persons, and
only in their aforementioned capacities, such Person’s affiliates, principals,
employees, agents, officers, directors, representatives, financial advisors,
attorneys, and other professionals, in their capacities as such. Release By
Debtors    Full customary releases Release By Holders Of Claims And Interests   
Full customary releases Exculpation And Limitation of Liability    Customary
exculpation provision

 

9



--------------------------------------------------------------------------------

Term

  

Description

Indemnitee    “Indemnitee” means all present and former directors, officers,
employees, agents, or representatives of the Debtors who are entitled to assert
Indemnification Rights. Indemnification Rights    “Indemnification Rights” means
obligations of the Debtors, if any, to indemnify, reimburse, advance, or
contribute to the losses, liabilities, or expenses of an Indemnitee pursuant to
the Debtor’s certificate of incorporation, bylaws, policy of providing employee
indemnification, applicable law, or specific agreement in respect of any claims,
demands, suits, causes of action, or proceedings against an Indemnitee based
upon any act or omission related to an Indemnitee’s service with, for, or on
behalf of the Debtors. Continuing Indemnification Rights    “Continuing
Indemnification Rights” means those Indemnification Rights held by any
Indemnitee who is a Released Party and serves as a director, officer, or
employee (or in any similar capacity) of the Debtors as of the date of the
commencement of the hearing on the Disclosure Statement, together with any
Indemnification Rights held by any Indemnitee on account of events occurring on
or after the Petition Date. Indemnification Obligations    Customary
indemnification rights

OTHER KEY PROVISIONS

 

Conditions to Confirmation   

(i) No Termination Event (as defined in the Plan Support Agreement to which this
Plan Term Sheet is attached) has terminated the Plan Support Agreement.

 

(ii) The Disclosure Statement has been approved.

 

(iii) The Bankruptcy Court shall have entered an order confirming the Plan,
which order shall be in form and substance reasonably satisfactory to the
Debtors and the Requisite Holding Noteholders and the Requisite Second Lien
Noteholders.

Conditions to Effectiveness    The Plan shall contain such conditions to
effectiveness of the Plan customary in plans of reorganization of this type,
which shall be in form and substance reasonably satisfactory to the Debtors and
the Requisite Holding Noteholders and the Requisite Second Lien Noteholders.
Investor Rights    Usual and customary investor rights.

 

10